 

}usr>"ssnm
DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOC#: ,
DATEFILED !:?;"»M

 

 
 

` `%

ELEchoNIcALLYFn.ED ‘i"

 

 

 

 

 

 

 

UNITED STATES OF AMERICA
- against - 18 Cr. 606 (JGK)

MELAHN MURRAY, OPINION AND ORDER

 

Defendant.

 

JOHN G. KOELTL, District Jddge:

The defendant, Melahn Murray, was indicted on one count of
possession of a firearm by a convicted felon in violation of 18
U.S.C. §§ 922(§)(1) and 2. The defendant has moved to suppress
(l) two firearms seized when New York City Police Department
(“NYPD”) officers searched the residence of Shanequa Fluellen,
the mother of the defendant’s son; and (2} postarrest statements
the defendant made after the search claiming possession of the
firearms. The defendant contends that the OffiCers’ search
violated his Fourth Amendment rights and that the postarrest
statements he made were tainted by the officers’ illegal search.

On November 30, 2018, the Court held an evidentiary hearing
in connection with the motion to suppress. The Government
presented the testimony of three NYPD officers: Serqeant Frank
Burns, Detective Kenneth Faulkner, and Detective Richard Pengel.
Defense counsel called Shanequa Fluellen as a witness. Having

reviewed the evidence and assessed the credibility of the

 

 

witnesses, the Conrt makes the following findings of fact and
reaches the following conclusions of law.
I.

Fluellen had a protective order against the defendant. The
temporary order of protection, an extension of a prior order,
required the defendant from July l7, 2018, until August 7, 2018,
among other things, to stay away from Fluellen and her
apartment. GX F. Fluellen testified that, on July 22, 2018, she
was in need of someone to watch her children, including the
defendant’s son. Tr. 155-57. Because Fluellen’s typical
babysitter s her cousin - told Fluellen at the last minute that
she could not babysit the children, Fluellen contacted the
defendant asking if he could watch them. Tr. 156-57. Fluellen
stated that she initially had trouble reaching the defendant;
she testified that the defendant did not want to communicate
with her or go to her apartment because of the order of
protection against him. Tr. 157. According to Fluellen, the
defendant eventually arrived at her apartment around ll:30pm
that night. Tr. 156-58. He stayed overnight at her apartment in
a room separate from Fluellen. Tr. 158. The search at issue
occurred the following morning.

A.
The three NYPD officers that the Government called as

witnesses testified credibly, and for the most part

 

 

consistentlyr about material facts related to the search. On or
about July l9, 2018, an individual informed law enforcement
officials that the defendant threatened her and her then-
boyfriend by messaging them a picture of two firearms with a
note reading, “Hi Wally Pull Up.” Tr. 47-48, 105; GX A. That
individual also informed officials that the defendant was
staying at Fluellen's apartment (“the apartment”) and that the
defendant stored at least one of the firearms pictured in the
message in a broken microwave in the apartment. Tr. 46-49, 62,
105, 113-14.

On July 23, 2018, around 6:45am or 7200am, Detective
Faulkner and Detective Pengel arrived at the apartment. Tr. 49,
106. They knocked on the door and heard movement inside the
apartment, including what sounded like doors opening and
closing. Tr. 54, lGGwOT. About five minutes later, Fluellen
answered the door. Tr. 54, 107. Detective Faulkner told Fluellen
that he needed to speak with the defendant and asked permission
to enter her apartment. Tr. 54, 126-27. Fluelien told the
officers that the defendant was not in her apartment because she
had a protective order against him and stated that she needed to
get dressed. Tr. 54-55, 107; GXs F, G. Fluellen then went to get

dressed, and the officers waited in the hallway outside the

 

 

 

apartment. Tr. 55-56, 83, 107-08.1 When Fluellen returned to the
door, Detective Faulkner told her that he and Detective Pengel
were at the apartment to get the defendant in connection with an
open complaint against the defendant and asked Fluellen’s
permission to enter. Tr. 56, 83, lOB, 125-26. Detective Faulkner
also mentioned that he had an investigation card on the
defendant. Tr. 126. Fluellen gave verbal permission to the
officers to enter the apartment. Tr. 13-14, 57, 85, 94 109.

Upon entering the apartment, Detective Faulkner found the
defendant hiding in a closet. Tr. 28, 58-59, 86-87. Detective
Faulkner ordered the defendant out of the closet and placed the
defendant in handcuffs. Tr. 58-59. Fluellen told the officers

that they could search the apartment, including the defendant’s

 

1 The parties dispute whether the officers were both in the hallway
outside of the apartment or whether one was in the apartment's doorway while
Fluellen went to get dressed. Detective Faulkner testified that he was in the
“threshold of [the] door in the hallway,” and that Detective Pengel was
“[n]ext to [him] in the hallway in the threshold of the door.” Tr. 55.
Detective Faulkner also stated that he was “mostly in the hallway,” or
“outside in the hallway." Tr. 55-56, 83. Detective Pengel testified that he
and Detective Faulkner were in the hallway. Tr. 108. This testimony indicates
that the detectives were mostly in the hallway before Fluellen returned or
only minimally crossed the threshold. While it is true that crossing the
threshold of a home without a warrant or an exception to the warrant
requirement is a violation of the Fourth Amendment, see, e.g., United States
v. Bartee, No. 13cr365, 2013 WL 6164339, at *7 (S.D.N.Y. Nov. 12, 2013), in
this case any such violation is of no help to the defendant. For the reasons
explained below, the defendant lacks standing to complain about any search of
Fluellen's apartment because of the order of protection against him.
Moreover, any Fourth Amendment violation at the threshold of the apartment
did not taint the ultimate seizure of the weapons which, as discussed below,
occurred only after Fluellen voluntarily consented to the search of her
apartment and voluntarily signed a written consent-to-search form, and after
any taint from crossing the threshold had dissipated. See United States v.
Snype, 441 F.3d 119, 132-35 (Zd Cir. 2006); Bartee, 2013 WL 6164339 at *11~
12.

 

 

 

 

possessions in the apartment, and she gave the officers a bin
and bags that she said belonged to the defendant. Tr. 61, 90,
92, 111-13, 130. Fluellen also told the officers, contrary to
her testimony at the hearing, that the defendant had contacted
her a few days before and asked if he could stay at her
apartment because he had been evicted from his apartment. Tr.
60-61. After this, the officers searched a microwave in the
kitchen and did not find a firearm. Tr. 61”62, 90, 113. Fluellen
stated that she had seen the defendant with a firearm before,
but not on that day. Tr. llQ. According to Detective Pengel,
Detective Faulkner told Fluellen that the officers could obtain
a search warrant for anything found in the apartment and that
she might be held responsible for what was found. Tr. 115.
Detective Faulkner did not recall whether he said this. Tr. 63.
Detective Faulkner testified that he might have also mentioned
to Fluellen that the Administration for Child Services gets
involved in cases where a firearm is found in an apartment with
children present, but he could not recall definitively whether
he said this. Tr. 63. Rather than search the apartment further,
the officers called their supervisor, Sergeant Burns, and asked
him to bring a consent-to-search form to the apartment. Tr. 63.
Sergeant Burns arrived with the form in about twenty to
thirty minutes. Tr. 23~24, 64, 116. He called two additional

officers to the scene. Tr. 26-27, 65, 138. One of the officers

 

advised Fluellen of her right to refuse signing the consenteto~
search formJ Tr. 66-6?, llB, 141-42. The form also included a
section describing her right to refuse to consent to the search.

See GX B. Fluellen appeared to read and understand the form, and

 

then signed it. Tr. 14, 17-19, 30-32, 42, 6?, 117~18, 152. She
was cooperative at the time she signed the form and did not
hesitate or refuse to provide her signature at any point. Tr.
15, 19, 43, 66-67, 117"18, 141-42, 152. Fluellen also wrote a
statement on the back of the consent form stating, “1 Shanegua
Fluellen gave NYPD permission [to] look throug[h] my home

[N]othing in the house belongs to me that was found. 1
allowed [the defendant] to come stay because he got kicked out
and when he came he had one bin an[d] 2 bags.” Tr. 19~20, 94-95,
120; GX D. This statement was consistent with what Fluellen had
told the officers.

After Fluellen signed the form, Detective Pengel asked her
where any firearms might be located. Tr. 118-19. Fluellen said
the defendant might have put a firearm in a bedroom closet. Tr.
118-19. Detective Pengel then searched the closet. Tr. ll9.
Meanwhile, Detective Faulkner searched the kitchen. Tr. 67, 120.
Faulkner found two loaded firearms in a kitchen cabinet about
seven feet from the floor. Tr. 67-68. The officers believed that

these firearms were the same ones pictured in the message the

 

 

defendant had sent to the individual who initially contacted law
enforcement about the defendant. Tr. 67~69; GX C.

Detectives Pengel and Faulkner then took the defendant to
the precinct. Tr. 69, 96. Detective Faulkner and at least one
other officer was present for the defendant’s interview at the
precinct. Tr. 69. The defendant was provided with water and a
cigarette and was not handcuffed during his interview. Tr. 71.
An officer read the defendant his Miranda rights, and the
defendant signed a form waiving those rights. Tr. 69»71, 96-98;
GX E. During the interview the defendant admitted that the
firearms were his and he stated that he possessed them for his
protection. Tr. 71.

B.

Fluellen's recounting of the search differed markedly from
that of the officers. She testified that, after the officers
initially knocked on her door and she told them she had to get
dressedr one of the officers put his foot in the doorway to
prevent the door from closing when she retreated into the
apartment to get dressed. Tr. l6l. According to Fluellen, the
officers told her they had a “body warrant” for the defendant
and then entered the apartment without her permission. Tr. l61.
But the officers credibly denied even knowing what a “body
warrant” is, much less telling her that they had such a

document. Tr. 56, 108. Fluellen also testified that the officers

 

told her that they could take and charge her children and
threatened to “tear the house np” if she did not consent to a
search. Tr. 166, 170. As to the written consent form, Fluellen
testified that she never read the form and that the statement
she wrote on the back of the form was dictated by the officers,
who told her to write it. Tr. 172”73.

Fluellen’s testimony about the search of the apartment
cannot be relied upon because it is not credible. Fluellen
admits that she lied to Detective Faulkner and Detective Pengel
by telling them that the defendant was not in the apartment. Tr.
186. She testified that she lied “[b}ecause she had an order of
protection against ithe defendant], and he was not supposed to
be in the home.” Tr. 186. Fluellen also testified that the
statement she wrote on the back of the consent form was false.
She stated that the defendant did not get “kicked out” of
anywhere to her knowledge and that he did not arrive at the
apartment with one bin and two bags - the defendant had left the
bin and bags in the apartment in April 2018. Tr. 182; GX D. But
Detective Faulkner testified credibly that Fluellen said at the
time of the defendant's arrest that the defendant had been
evicted from his apartment. Tr. 60-61. Fluellen testified at the
hearing that she wrote a false statement because she thought she
would otherwise “get in . . . trouble by allowing {the

defendant} in her home” despite the protective order against

 

 

 

 

him. Tr. 183, 185. This testimony belied her earlier testimony
that the officers dictated the statement she wrote on the back
of the consent form. The most credible explanation is that
Fluellen told the officers that the defendant had been evicted
from his apartment and that Fluellen included that detail in the
voluntary statement she wrote out for the officers as part of
her attempt to justify the defendant’s presence in her
apartment.

Moreover, in her declaration submitted in connection with
the motion, Fluellen states that the defendant brought “two bags
with him” to the apartment when he arrived on July 22, 2018.
Fluellen Decl. l 3. At the hearing, Fluellen admitted that the
defendant had left the bags in the apartment in April 2018. Tr.
182. Fluellen testified at the hearing that she made the false
statement in her declaration because she had already written it
in the statement she provided to the officers. Tr. 200.

C.

The Government first contends that the defendant’s motion
to suppress must be denied because he lacks standing to assert a
violation of the Fourth Amendment. Although the defendant was an
overnight guest at the apartment, the Government argues that the
defendant had no reasonable expectation of privacy while at the
very apartment covered by the order of protection against him.

The Government next claims that, in any event, Fluellen

 

 

 

consented to the officers' search of the apartment, and there
was no Fourth Amendment violation. The Government argues that,
because there is no basis to suppress the fruits of the search
of the apartment, the defendant’s subsequent statements to the
officers should not be suppressed. The Government's arguments
are persuasive, and the defendant’s motion to suppress is
denied.
II.

A defendant has standing to claim the protection of the
Fourth Amendment when the defendant “has a legitimate
expectation of privacy in the invaded place.” Minnesota v.

Olson, 495 U.S. 91, 95 (1990} (quoting Rakas v. lllinois, 439

 

U.S. 128, 143 (1978)). h legitimate expectation of privacy
exists where the defendant has a subjective expectation of
privacy that society is prepared to accept as objectively

reasonable. See id. at 95*96; United States v. Hayes, 551 F.3d

 

138, 143 (2d Cir. 2008). Thus, the two firearms and the
defendant’s postarrest statements in this case may be suppressed
only if the defendant had both a subjective and objectively
reasonable expectation of privacy at Fluellen's apartment.§ee

United States v. Pena, 961 F.2d 333, 340 (2d Cir. 1992)

 

(explaining that the defendant must have standing through a
legitimate expectation of privacy to suppress seized evidence

and the defendant’s postarrest statements).

10

 

Although an overnight guest at another’s residence may have
a legitimate expectation of privacy at that residence, Ql§gn,
495 U.S. at 100, an active protective order prohibited the
defendant in this case from being at the very apartment
searched, GX F. The courts that have considered the issue have
held unanimously that a defendant does not have a legitimate
expectation of privacy in a place from which a protective order

excludes the defendant. See, e.g., United States v. Schram, 901

 

F.3d 1042, 1046 (9th Cir. 20l8); United States v. Cortez-
Dutrieville, 743 F.3d 881, 884-85 (3d Cir. 20l4); Raffone v.

Nugent, No. 13cv1589, 2016 WL 199399, at *3 (D. Conn. Jan. 15,

 

2016); United States v. Conshafter, No. 12cr22, 2012 WL 3236755,

at *2 (E.D. Tex. July 25, 2012), report and recommendation

 

adopted, No. l2cr22, 2012 WL 3236740 (E.D. Tex. Aug. 7, 2012);

United States v. Dye, No. 10cr221, 2011 WL 1595255, at *5 (N.D.

 

Ohio Apr. 27, 20ll), aff’d, 538 F. App'x 654 (6th Cir. 20l3);

Washington v. St. Albans Police Dep’t, 30 F. Supp. 2d 455, 457-

 

58 (D. Vt. 1998); Commonwealth v. Morrison, 710 N.E.Zd 584, 586

 

(Mass. 1999); State v. Stephenson,r 760 N.W.2d 22, 25-27 (Minn.

 

Ct. App. 2009); see also United States v. Trejo, No. 18crl243,

2018 WL 4853707, at *6 (D.N.M. Oct. 5, 2018); Aguilar v. Filson,

 

No. 12cv315, 2018 WL 3117638, at *30 (D. Nev. June 25, 2018};

United States v. Brown, 484 F. Supp. 2d 985, 994 (D. Minn.

 

2007). Moreover, a defendant's expectation of privacy is not

ll

 

 

 

made legitimate when, as here, the defendant is invited to such

a place. See Schram, 901 F.3d at 1045-46; Cortez-Dutrieville,

 

743 F.3d at 884~85.

In this case, it is questionable whether the defendant had
a subjective expectation of privacy. Fluellen testified that the
defendant initially ignored her request to watch her children
because he did not want to communicate with her or go to her
apartment in light of the protective order against him. Indeed,
the defendant hid in the closet when the officers arrived at the
apartment. §§§ Stephenson, 760 N.W.2d at 25 (“[l]f appellant had
a subjective expectation of privacy in his home it is unlikely
he would have hidden in the bathroom when {an officer} knocked
on the door to gain entry to the residence.”). The defendant was

well aware that he was forbidden by court order from being in

 

Fluellen’s apartment.

 

In any event, it is clear that the defendant had no
objectively reasonable expectation of privacy in the apartment.
An objectively reasonable expectation of privacy - one that
society is ready to recognize as reasonable - is one that the

law accepts. See Cortez-Dutrieville, 743 F.3d at 884 (stating

 

that society is not prepared to recognize an expectation of
privacy for trespassers, squatters, or any others who occupy a
piece of property unlawfully). As another court stated when

considering circumstances mirroring those here, “lt is simply

12

 

nonsense to say that society is prepared to recognize [the
defendant’s] right to be where society by the processes of the
law has ordered him not to be.” Morrison, 710 N.E.Zd at 586.

The defendant points out that in United States v. Byrd, 138

 

S. Ct. 1518, 1527 (2018), the Supreme Court refused to draw a
per se rule against an expectation of privacy where the
defendant operated a rental car that he was not authorized to
operate. However, the Ninth Circuit Court of Appeals
persuasively distinguished §yrd from a situation involving the

violation of a protective order:

ln Byrd, the Court held that a defendant who had
not signed. a rental car agreement may still have a
legitimate privacy expectation. in the rental car to
challenge its search. But in so holding, the Court
explicitly left intact its conclusion from Rakas that a
“car thief would not have a reasonable expectation of
privacy in a stolen car,” “[n]o matter the degree of
possession and control.” To explain the difference
between the defendant in Byrd and a car thief, the Court
likened a car thief to Rakas's hypothetical “burglar
plying his trade in a summer cabin during' the off
season,” thus reaffirming Rakas’s teaching that, like a
defendant who mayl not challenge a search of stolen
property, a defendant whose presence on a premises
violates the law may not “object to the legality of [the
premises'] search.”

 

 

Like a burglar, trespasser, or squatter, an
individual violating a court nowcontact order is on
property that the law prevents him from entering. We
therefore hold that such an individual lacks a
legitimate expectation of privacy in that place and may
not challenge its search on Fourth Amendment grounds.

13

 

Schram, 901 F.3d at 1046 (citations omitted). The defendant has
no standing to claim that the officers’ search violated his
Fourth Amendment rights.
III.

ln addition to the defendant's lack of standing, the
defendant’s motion to suppress must also be denied on the merits
because the officers’ search complied with the Fourth Amendment.
The search at issue was not conducted pursuant to a warrant;
rather,r the inquiry centers on whether Fluellen provided valid
consent to the search. For a warrantless search justified upon
consent to be valid, the consent must be “freely and voluntarily

given.” Schneckloth v. Bustamonter 412 U.S. 218, 222 (1973)

 

(quoting Bumper v. North Carolina, 391 U.S. 543, 548 {1968));

 

United States v. Snype, 441 F.3d 119, 130-3l (2d Cir. 2006).

 

Whether a consent to a search “was in fact ‘voluntary' or was
the product of duress or coercion, express or implied, is a
question of fact to be determined from the totality of all the
circumstances.” Schneckloth, 412 U.S. at 227. A consent coerced
by threats or force,r or granted only in submission to a claim of
lawful authority, is not valid. ld; at 233.

Based on the credible testimony given by the Government
witnesses at the evidentiary hearing in this case, Fluellen gave
voluntary, uncoerced verbal consent when the officers asked to

enter the apartment. Contrary to the defendant’s contention

14

 

 

 

 

otherwise, Detective Faulkner’s telling Fluellen that he
“needed” to speak to the defendant is not sufficient to overbear
Fluellen's will to refuse the officers entry. The officers’
testimony that Fluellen consented to the search of the apartment
after she had taken the time to get dressed was wholly credible.
lt was also wholly credible that the officers waited for a
written consent-to-search form before doing a thorough search of
the apartment. As the hearing demonstrated, oral consent to
search is more easily denied than a signed consent form.
Moreover, Fluellen signed the consent~to-search form freely
and voluntarily. The defendant claims that Fluellen’s signature
was not given voluntarily because Detective Faulkner told her
that he could get a warrant when he in fact could not and stated
that the Administration for Child Services gets involved in
cases where a firearm is found in an apartment with children
present. First, Detective Faulkner does not recall whether he
made either statement, and Fluellen's recount of the events is
not credible. ln any event,r neither statement is incorrect.
Merely four days before the search, an identified individual,
who had just received a message from the defendant picturing
firearms, informed officials that the defendant was staying at
the apartment and kept a firearm in the apartment. And Fluellen
herself testified that she knew the Administration for Child

Services might get involved when there are issues, like the

l5

 

 

presence of firearms, concerning children in a residence. Tr.

190; cf. United States v. Deas, No. 17cr719, 2018 WL 3023282, at

 

*8 (S.D.N.Y. June 15, 2018) (finding valid consent where
officers “threatened to obtain a search warrant if [the
defendant} did not provide his consent and advised him that
there could be consequences for §his girlfriend and her] child”
if the officers found a firearm); Bartee, 2013 WL 6164339 at *10
(“[N]otifying a party that a warrant could be obtained does not
constitute impermissible coercion.”).

Finally, the defendant argues that the presence of five
officers was an unnecessary and coercive showing of force,
rendering her signature on the consent-to-search form invalid.
This argument is meritless. §ee §nype, 441 F.3d at 131 (holding
that consent to search was given voluntarily even though a
“heavily armed SWAT team . . . initially secured {a couple] in
handcuffs and raised the possibility of taking the couple into
custody while placing [the consenter's] young daughter in
protective care”).

The officers received valid verbal consent from Fluellen to
enter and search the apartment after she returned from getting
dressed. Fluellen then reaffirmed her consent by freely and
voluntarily signing a consent-to~search form, which informed her

of her right to refuse consent. The officers’ conduct did not

16

run afoul of the Fourth Amendment and the firearms were legally
obtained.

Similarly, because there is no basis to suppress the fruits
of the search of Fluellen’s apartment, there is no merit to the
defendant's argument that his subsequent statements should be
suppressed because they were the fruits of an unlawful search.
The defendant has no standing to challenge the search and the
search was not unlawful.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion to suppress is denied.

The Clerk of Court is directed to close Docket Numbers 12,
17, and 24.

SO ORDERED.
Dated: New York, New York

January 18, 2019 iifnwbq_ ¢F;%F/ §§Z§
\\Kgiztzw Ly.: &Yg

;//John G. Koeltl
Unit d States District Judge

 

17

 

 

 

